


Exhibit 10.12


Summary Description of
Named Executive Officer Compensation




On December 13, 2010, the Management and Compensation Committee of the Board of
Directors of TETRA Technologies, Inc. (the Company) approved increases in annual
base salary levels for certain of the Company’s current officers who were
identified as named executive officers in the Company’s 2010 proxy statement, to
be effective as of January 3, 2011:


Named Executive Officer
Title
Prior Base Salary
Base Salary as of
January 3, 2011
Stuart M. Brightman
President and Chief Executive Officer
$500,000
$535,000
Joseph M. Abell
Senior Vice President and Chief Financial Officer
$285,000
$300,000
Philip N. Longorio
Senior Vice President
$325,000
$342,000
Edwin H. Goldman
Senior Vice President
$325,000
$342,000
Bass C. Wallace, Jr.
General Counsel and Corporate Secretary
$260,000
$274,000



Each of the named executive officers has entered into an employment agreement in
a form substantially identical to the form of agreement executed by all of
TETRA’s employees. Each agreement evidences the at-will nature of employment and
does not set forth or guarantee the term of employment, salary, or other
incentives, all of which are entirely at the discretion of the Board of
Directors. Each named executive officer is eligible to participate in TETRA’s
incentive programs generally available to its salaried employees, including
health, life, disability and other insurance and benefits, 401(k) Plan,
Nonqualified Deferred Compensation Plan, and vacation, paid sick leave, and
other employee benefits.

 
 

--------------------------------------------------------------------------------

 
